On Rehearing.
Insurer’s motion for rehearing is before us.
(1) Insurer says that the fundamental error in the trial court’s charge which has been assigned on this appeal is a failure to submit the issue of causation, and is not the failure to define the term “resulted in.” Insurer says that on a consideration of the charge with the fact questions raised by the evidence, the charge appears to contain no Special Issue submitting the ■inquiry, whether injüry caused disability, and further, that if such a Special Issue is in the charge, then there is none inquiring how long that very disability (caused by injury), and none other, endured.
(2) We disagree with Insurer’s construction of the trial court’s charge, and remain of the opinion that Insurer’s ground of complaint, if any Insurer has, is not the failure to submit causation but the actual submission of causation in misleading terms.
The term “resulted in,” used in Issues 5 and 8, submitted causation in fact, at least in some degree; its use was not a *704completely void attempt to express that inquiry. Whether it was subject to misinterpretation (and, for that reason, ought to have been defined) is a different question, and, to us, the principal question raised by this appeal. We adhere to our original conclusion that the term did not require definition — on this record.
Duration of such incapacity as plaintiff’s injury caused was submitted to the jury in Issues 6, 7, 9 and 10; and these Issues are expressed in language which ought to have informed .the jury that the disability they were considering was that caused by plaintiff’s claimed injury, not by something else. The relevant Issues and findings follow.
(1) “Do you find — that (Plaintiff) sustained an injury on — April 16, 1946?” Answer: “Yes.”
(3)“Do you find — that the injury, if any you have found, was sustained by (Plaintiff) because of emptying a garbage barrel into a truck?” Answer: “Yes.”
(5) “Do you find — that said injury, if any you have found, sustained by (Plaintiff), resulted in total incapacity?” Answer: “Yes.”
(6) “ — when did that total incapacity, if any you have found, begin ? ” Answer: “April 16, 1946.”
(7) “ — how many weeks of such total incapacity, if any, do you find was sustained by (Plaintiff), from and after the beginning date, if any?” Answer: “Yes. 145 weeks.”
(8) “Do you find — that said injury, if any, sustained by (Plaintiff) resulted in any partial incapacity to work?” Answer: “No. Totally disabled.”
(9) “When do you find — said partial incapacity, if any you have found, began ? ” Answer: “None.”
(10) “ — how many weeks, if any, of such partial incapacity, if any, do you find was sustained by (Plaintiff) from and after the beginning date, if any?” Answer: “No partial incapacity suffered.”
It seems to us that the injury referred to in Issues 5 and 8 is plainly that referred to in Issues 1 and 3, and that Issues 5 and 8 plainly inquire about the effect of that very injury, and of no other source of disability. Further, upon considering the terms underlined in Issues 6 and 7 and in Issues 9 and 10, it also seems to us that the total incapacity referred to in Issues 6 and 7 is plainly that referred to in Issue 5, and that the partial incapacity referred to in Issues 9 and 10 is plainly that referred to in Issue 8. We do not understand how the jury could have construed these Issues as authorizing them to consider incapacity which they did not, in fact, believe to have been caused by plaintiff’s attempt to lift the barrel.
(3) We agree with Insurer that if the word “follow,” a synonym for; “result,” had been used in Issues 5 and 8 instead of “resulted in,” it would have, in all probability, been misapplied .by the jury; but the error would have been in using an ambiguous term, not in failing to submit the issue of causation. • The same ambiguity does not attach to “resulted in”; the idea expressed in the dictionary definitions of “result,” quoted in our original opinion, is but one of several ideas expressed by the word “follow.” ' .
(4) We abandon the ground of distinction made in our original opinion between this case and Zurich General Accident & Liability Ins. Co. v. Wood, Tex.Civ.App., 27 S.W.2d 838, and decline to follow that decision if it has any application to this case. We hold that the term “resulted in” is not a legal term, and we hold, further, that it was not so apt to be misunderstood under the evidence as to require definition.
(5) Near the close of our opinion we made the statement: “Insurer makes no point ’of the absence of any issue fixing the fractional extent of a partial incapacity.” We overlooked Issue 11 (made dependent upon Issue 8), which required the jury to find the extent plaintiff’s wage earning capacity had been diminished by partial incapacity.
Insurer’s motion for rehearing is overruled.